            Case 4:18-cr-00255-SWW Document 50 Filed 07/07/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                4:18-CR-00255-01-SWW

JUSTIN LYNN

                                        ORDER


          For the reasons set out below, Defendant’s Motion for Compassionate

Release (Doc. No. 49) is DENIED.

I.        BACKGROUND

          On January 31, 2019 Defendant pled guilty to felon in possession of a

firearm.1 In June 2019, he was sentenced to 120 months in prison.2

II.       DISCUSSION

          As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes

courts to modify terms of imprisonment under certain conditions. Although the

First Step Act made the procedural hurdles for compassionate release a bit less




1
    Doc. Nos. 40, 41.
2
    Doc. Nos. 45, 46.

                                            1
         Case 4:18-cr-00255-SWW Document 50 Filed 07/07/20 Page 2 of 3




strenuous, a defendant still must establish “extraordinary and compelling reasons”

and that release would not be contrary to the 18 U.S.C. § 3553(a) factors.3

       Defendant asserts that he should be released to home confinement because

the BOP has taken no steps to reduce the risk of infecting COVID-19. The Court

finds that Defendant has failed to allege facts showing that relief is warranted in

his case. First, although the First Step Act does not define the phase

“extraordinary and compelling reasons,” it defers to the United States Sentencing

Guidelines, which does set out examples.1 Disagreement with BOP regulations

regarding protecting inmates from the spread of COVID-19 is not listed. Second,

“fear of contracting COVID-19 or of experiencing more intense symptoms than the

average person are not extraordinary or compelling enough reasons for release.”2



3
 18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
1
 Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant's minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.” § 1B1.13 cmt. n.1(C).
2
 United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D. Ark.
June 16, 2020)

                                                 2
         Case 4:18-cr-00255-SWW Document 50 Filed 07/07/20 Page 3 of 3




Third, Defendant is 32 years old and has served about 20% of his sentence, which

means he does not meet the age and minimum served-time requirement under the

Guidelines.

        Even if Defendant could establish extraordinary and compelling reasons, his

request for relief must be denied because of the § 3553(a) factors˗˗specifically,

protecting the public from additional crimes by Defendant and reflecting the

severity of the offense.

        Since age 18, Defendant has had six convictions, which include burglary,

robbery, sexual assault, battery, and failure to register as a sex offender. Regarding

the instant offense, Defendant was selling methamphetamine from his home for the

previous two years. During a search of the home, officers recovered

methamphetamine, pills, digital scales, syringes, eleven marijuana plants, and three

guns.

                                  CONCLUSION

        For the reasons set out above, Defendant’s Motion for Compassionate

Release (Doc. No. 49) is DENIED.

        IT IS SO ORDERED, this 7th day of July, 2020.


                                       /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE




                                          3
